Exhibit 10.1

FOURTH AMENDED AND RESTATED

EXCO RESOURCES, INC.

SEVERANCE PLAN

(EFFECTIVE AS OF MARCH 16, 2011)

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section    Page  

ONE PURPOSE OF PLAN

     1   

TWO PRIOR SEVERANCE ARRANGEMENTS

     1   

THREE DEFINITIONS

     1   

FOUR ELIGIBILITY AND SEVERANCE PAY BENEFITS

     5    4.1   

Eligibility

     5    4.2   

Release Form

     5    4.3   

Termination of Eligibility for Severance Pay

     5    4.4   

Severance Pay

     5   

FIVE FUNDING

     6   

SIX CLAIMS PROCEDURE

     6    6.1   

Filing and Initial Determination of Claim

     6    6.2   

Duty of Plan Administrator Upon Denial of Claim

     6    6.3   

Request for Review of Claim Denial

     6    6.4   

Decision on Review of Denial

     7   

SEVEN ADMINISTRATION OF THE PLAN

     7    7.1   

Plan Administrator

     7    7.2   

Responsibilities

     7    7.3   

Allocation and Delegation of Plan Administrator Responsibilities

     7    7.4   

Actions of Fiduciaries

     8    7.5   

General Administrative Powers

     8    7.6   

Appointment of Professional Assistance

     9    7.7   

Discretionary Acts

     9    7.8   

Responsibility of Fiduciaries

     9    7.9   

Indemnity by Employer

     9   

EIGHT ADOPTION OF PLAN BY SUBSIDIARY

     9   

NINE AMENDMENT OF THE PLAN

     10   

TEN TERMINATION OF THE PLAN

     10   

ELEVEN VESTING

     10   

TWELVE STATUS OF EMPLOYMENT RELATIONS

     10   

THIRTEEN RESTRICTIONS ON ASSIGNMENT

     11   

FOURTEEN APPLICABLE LAW

     11   

FIFTEEN INTERPRETATION OF THE PLAN

     11   

 

i



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

EXCO RESOURCES, INC.

SEVERANCE PLAN

EXCO RESOURCES, INC. (the “Company”) is amending and restating its severance
plan, originally adopted on August 15, 2002, amended and restated as of
August 17, 2004, further amended and restated as of November 8, 2006, further
amended and restated as of November 14, 2007, and further amended and restated
as of March 16, 2011 (the “Effective Date”), in accordance with the terms and
conditions contained herein. The amended and restated severance plan adopted on
November 14, 2007, is replaced in its entirety with this Fourth Amended and
Restated EXCO Resources, Inc. Severance Plan (the “Plan”) and no provision of
the November 14, 2007, plan shall survive.

SECTION ONE

PURPOSE OF PLAN

The purpose of the Plan is to provide financial support to Eligible Employees
who incur a Termination of Employment due to a Change of Control.

SECTION TWO

PRIOR SEVERANCE ARRANGEMENTS

As of the Effective Date, the Plan replaces any and all severance pay
obligations, plans, policies, practices, arrangements or programs, written or
unwritten, under which the Eligible Employees may otherwise be eligible for
severance benefit payments. Notwithstanding the foregoing provisions of this
Section Two, nothing in this Plan shall adversely affect the rights an
individual Eligible Employee may have to severance payments under any written
agreement executed by and between the Employer and that Eligible Employee (a
“Severance Agreement”); provided, however, that in the event any Eligible
Employee that is a party to a Severance Agreement suffers a Termination of
Employment and is entitled to and is receiving the severance benefits intended
to be provided under his or her Severance Agreement, such Eligible Employee
shall not be entitled to receive severance benefits pursuant to this Plan.

SECTION THREE

DEFINITIONS

As used in the Plan:

3.1 “Base Pay” shall mean the Eligible Employee’s gross annual salary or wages
before any deductions, exclusions or any deferrals or contributions under any
Company plan or program, but excluding overtime, bonuses, incentive
compensation, shift and lead premium payments, employee benefits or any other
form of compensation, being received by an Eligible Employee immediately prior
to employment termination. The Base Pay for an Eligible Employee paid on an
hourly basis shall be the individual’s hourly pay rate in effect immediately
prior to the sale multiplied by 40 hours per week and



--------------------------------------------------------------------------------

multiplied by 52 weeks. Notwithstanding anything to the contrary contained
herein, for purposes of determining an Eligible Employee’s Base Pay under this
Plan if the Termination of Employment is due to a Good Reason event set forth in
Section 3.10(i) of this Plan, Base Pay means the Eligible Employee’s Base Pay
immediately prior to the occurrence of the Good Reason event.

3.2 “Cause” shall mean (i) the willful breach or habitual neglect of assigned
duties related to the Company, including compliance with Company policies;
(ii) conviction (including any plea of nolo contendere) of the Eligible Employee
of any felony or crime involving dishonesty or moral turpitude; (iii) any act of
personal dishonesty knowingly taken by the Eligible Employee in connection with
his or her responsibilities as an employee and intended to result in personal
enrichment of the Eligible Employee or any other person; (iv) bad faith conduct
that is materially detrimental to the Company; (v) inability of the Eligible
Employee to perform the Employee’s duties due to alcohol or illegal drug use;
(vi) the Eligible Employee’s failure to comply with any legal written directive
of the Board of Directors of the Company; (vii) any act or omission of the
Eligible Employee which is of substantial detriment to the Company because of
the Eligible Employee’s intentional failure to comply with any statute, rule or
regulation, except any act or omission believed by the Eligible Employee in good
faith to have been in or not opposed to the best interest of the Company
(without intent of the Eligible Employee to gain, directly or indirectly, a
profit to which the Eligible Employee was not legally entitled) and except that
Cause shall not mean bad judgment or negligence other than habitual neglect of
duty; or (viii) any other act or failure to act or other conduct which is
determined by the Plan Administrator, in its sole discretion, to be demonstrably
and materially injurious to the Employer, monetarily or otherwise.

3.3 “Change of Control” shall mean

(i) the Company is merged or consolidated into or with another entity, and as a
result of such merger or consolidation less than a majority of the combined
voting power of the then-outstanding securities of such entity immediately after
such transaction is held by the holders of Voting Stock of the Company
immediately prior to such transaction;

(ii) the Company sells or otherwise transfers all or substantially all of its
assets to any person or entity, and less than a majority of the combined voting
power of the then-outstanding securities of such person or entity immediately
after such sale or transfer is held by the holders of Voting Stock of the
Company immediately prior to such sale or transfer; or

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that for purposes of this clause (iii) such
person shall be deemed to have “beneficial ownership” of all shares that any
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time, directly or indirectly, of more
than 50% of the total voting power of the Voting Stock of the Company; or

(iv) individuals who on the Effective Date constituted the Board of Directors of
the Company (together with any new directors whose election by such Board of
Directors of the Company or whose nomination for election by the shareholders of
the Company was approved by a vote of 66-2/3% of the directors of the Company
then still in office who were either directors on the Effective Date or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Company then in
office; or

(v) the adoption of a plan relating to the liquidation or dissolution of the
Company.

 

2



--------------------------------------------------------------------------------

Provided, however, that in the event any subsidiary of the Company is spun off
by means of a rights offering to the Company’s shareholders or an underwritten
public offering, or any combination thereof, even where less than a majority of
the voting equity ownership is retained by the Company, shall not in any event
constitute a Change of Control.

3.4 “Company” shall mean EXCO Resources, Inc.

3.5 “Comparable Offer of Employment” shall mean:

(i) that the proposed compensation and benefits, in the aggregate, to be paid by
the Company or any successor to the Company by merger or acquisition of all or
substantially all of the Company’s assets, offering employment are commensurate
with the compensation and benefits previously paid by the Company, in the
aggregate, to such Eligible Employee;

(ii) the Eligible Employee incurs no demotion in his or her position with the
Employer from the position the Eligible Employee held immediately prior to the
effective date of the Change of Control;

(iii) the Eligible Employee incurs no significant adverse change in the nature
or scope of the authorities, powers, functions, responsibilities or duties
attached to the position or positions with the Employer which the Eligible
Employee held immediately prior to the effective date of the Change of Control,
without the prior written consent of the Eligible Employee, which is not
remedied within ten (10) calendar days after receipt by the Employer of written
notice from the Eligible Employee of such change; and

(iv) the Eligible Employee’s principal place of work has not changed to any
location that is more than thirty-five (35) miles from his or her principal
place of work immediately prior to the effective date of the Change of Control,
without the prior written consent of the Eligible Employee.

3.6 “Eligible Employee” shall mean any employee employed by the Company or any
subsidiary of the Company as a regular, full-time employee on the effective date
of a Change of Control and who incurs a Termination of Employment due to a
Change of Control either on the date of the Change of Control or within the
twelve-month period immediately following the effective date of the Change of
Control and such Termination of Employment was not for Cause.

3.7 “Employer” shall mean the Company and any direct or indirect United States
subsidiary of the Company which adopts the Plan, and any successor to either the
Company or any direct or indirect United States subsidiary of the Company which
adopted this Plan.

3.8 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. References to any Section of ERISA shall include any
successor provision thereto.

3.9 “Exchange Act” shall mean the Federal Securities Exchange Act of 1934, as
amended from time to time.

3.10 “Good Reason” shall mean any of the following events that occur either on
the effective date of a Change of Control or within the twelve-month period
immediately following the effective date of a Change of Control:

 

3



--------------------------------------------------------------------------------

(i) the Eligible Employee, without his or her consent, incurs a material
reduction in his or her Base Pay from his or her Base Pay immediately prior to
the effective date of a Change of Control;

(ii) the Eligible Employee’s principal place of work changed to any location
that is more than thirty-five (35) miles from his or her principal place of work
immediately prior to the effective date of the Change of Control, without the
prior written consent of the Eligible Employee.

Notwithstanding anything to the contrary contained herein, a termination of
employment for “Good Reason” shall occur only if the Eligible Employee provides
written notice to the Company of the occurrence of the event described in this
Section 3.10 that constitutes “Good Reason” within 30 days of the event’s
initial existence, the Company fails to remedy the event within 30 days of its
receipt of such notice and the Eligible Employee terminates his or her
employment no later than 30 days following the end of such cure period.

3.11 “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time. References to any Section of the Internal Revenue
Code shall include any successor provision thereto.

3.12 “Plan” shall mean the Fourth Amended and Restated EXCO Resources, Inc.
Severance Plan as set forth in this document, and as hereafter amended.

3.13 “Plan Administrator” shall mean the person, persons or entity administering
the Plan in accordance with the provisions of Section Seven hereof. The Plan
Administrator shall be the “named fiduciary,” as referred to in Section 402(a)
of ERISA, with respect to the management, operation and administration of the
Plan.

3.14 “Plan Year” shall mean the twelve (12)-month period ending on each
December 31.

3.15 “Release Form” shall mean a release agreement which is to be signed by the
Eligible Employee releasing any and all claims against the Employer and which is
in such form as approved by the Company.

3.16 “Severance Pay” shall mean an amount equal to 1.25 times an Eligible
Employee’s Base Pay.

3.17 “Termination of Employment” shall mean a termination of employment from the
Employer which results from an affirmative discharge from employment by the
Employer, other than discharge for Cause. An Eligible Employee who voluntarily
terminates employment for Good Reason shall be deemed to have incurred a
Termination of Employment. An Eligible Employee shall not be deemed to have
incurred a Termination of Employment by reason of the transfer of the Eligible
Employee’s employment between the Company and any subsidiary or among
subsidiaries (or among any department or business unit of the Company). The Plan
Administrator shall determine, in its sole discretion, whether an Eligible
Employee’s termination of employment from the Employer constitutes a
“Termination of Employment.”

3.18 “Voting Stock” shall mean shares of the Company’s Common Stock, par value
$0.001 per share, and any other securities of the Company entitled to vote for
the election of directors.

 

4



--------------------------------------------------------------------------------

3.19 Wherever appropriate, words used in the Plan in the singular may mean the
plural, the plural may mean the singular, and the masculine may mean the
feminine.

SECTION FOUR

ELIGIBILITY AND SEVERANCE PAY BENEFITS

4.1 Eligibility. Subject to Sections 4.3 and 4.4 of this Plan, any Eligible
Employee is eligible for Severance Pay following his or her Termination of
Employment if such Termination of Employment occurs either on the effective date
of a Change of Control or within the twelve-month period immediately following
the effective date of a Change of Control, provided that such Eligible Employee
executes a Release Form pursuant to Section 4.2 of this Plan.

4.2 Release Form. An Eligible Employee otherwise eligible for Severance Pay
under this Plan shall be paid such Severance Pay only if the Eligible Employee
executes and files the appropriate fully completed and executed Release Form
(substantially in the form of Exhibit A-1 or Exhibit A-2, as the case may be,
attached hereto) with the Plan Administrator, in accordance with the
instructions and on or before the forty-fifth (45th) day following the date of
his or her Termination of Employment, and in the case of an Eligible Employee
age 40 or over, does not revoke the Release Form within seven (7) days of
executing the Release Form.

4.3 Termination of Eligibility for Severance Pay. An Eligible Employee will
cease to be eligible to receive Severance Pay, under this Plan upon the earlier
of the following:

 

  (a) the Eligible Employee’s death, unless it occurs after the date the Release
Form is executed;

 

  (b) the Eligible Employee’s discharge for Cause or misconduct;

 

  (c) the Eligible Employee’s failure to execute and file the Release Form by
the date specified above;

 

  (d) the Eligible Employee’s receipt of a Comparable Offer of Employment from
any other operation of the Company or any of its affiliate organizations,
regardless of whether such Eligible Employee accepts such offer; or

 

  (e) the Eligible Employee’s receipt and acceptance of a transfer of employment
to any other operation of the Company or any of its affiliate organizations.

4.4 Severance Pay. The Severance Pay to which an Eligible Employee is entitled
shall be paid to such Employee after the effective date of a Change of Control
in cash in a lump sum on the sixtieth (60th) day following his or her
Termination of Employment (the “Payment Date”), provided that he or she has
returned an executed Release Form (and, where applicable, has not revoked the
Release Form) prior to the Payment Date. If an Eligible Employee fails to return
an executed Release Form to the Company within forty-five (45) days following
his or her Termination of Employment, such Eligible Employee’s rights to
Severance Pay shall be immediately forfeited and he or she shall not be entitled
to any payments pursuant to this Plan.

 

5



--------------------------------------------------------------------------------

If an Eligible Employee dies following execution of the Release Form, but before
receiving all or part of the Severance Pay to which he or she is entitled, the
Plan Administrator shall pay such Eligible Employee’s Severance Pay to the
Eligible Employee’s estate.

SECTION FIVE

FUNDING

Funding for this Plan shall come solely from the general assets of the Employer.
All payments of Severance Pay shall be paid from the general assets of the
Employer. Neither the Employer nor the Plan Administrator shall have any
obligation to establish a trust or fund for the payment of benefits under the
Plan or to insure any of the benefits under the Plan. None of the officers,
members of the Board of Directors, or agents of the Employer or the Plan
Administrator guarantees in any manner the payment of benefits hereunder.

SECTION SIX

CLAIMS PROCEDURE

6.1 Filing and Initial Determination of Claim. An Eligible Employee or his/her
duly authorized representative may file a claim for a benefit to which the
claimant believes that he or she is entitled. Such a claim must be in writing
and delivered to the Plan Administrator by postage prepaid certified mail.
Within fifteen (15) days after receipt of a claim, the Plan Administrator shall
send to the claimant by certified mail, postage prepaid, notice of the granting
or denying, in whole or in part, of such claim, unless special circumstances
require an extension of time for processing the claim. In no event may the
extension exceed fifteen (15) days from the end of the initial period. If such
extension is necessary, the claimant will be given a written notice to this
effect prior to the expiration of the initial 15-day period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan expects to render the benefit determination. The
Plan Administrator shall have full discretion to deny or grant a claim in whole
or in part. If notice of the denial of a claim is not furnished in accordance
with this Section 6.1, the claim shall be deemed denied and the claimant shall
be permitted to exercise his/or right to review pursuant to Section 6.3.

6.2 Duty of Plan Administrator Upon Denial of Claim. If a claim for benefits is
denied, the Plan Administrator shall provide to the claimant written notice
setting forth in a manner calculated to be understood by the claimant: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
Plan provisions on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material is necessary; and (iv) a
description of the Plan’s claims review procedure and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial of the claim on
review.

6.3 Request for Review of Claim Denial. If an Eligible Employee receives written
notification of the denial in whole or in part of his/her claim pursuant to
Section 6.1, within sixty (60) days of the Eligible Employee’s receipt of claim
denial or the date the employee becomes aware that he or she is not eligible for
benefits under this Plan, if the claimant disagrees with such action, the
claimant or his/her authorized representative shall file a written request with
the Plan Administrator that it conduct a full and fair review of the denial of
the claim for benefits. In connection with any request for a review of

 

6



--------------------------------------------------------------------------------

the denial of a claim for benefits, the claimant shall have the opportunity to
submit written comments, documents, records, and other information relating to
the claim for benefits. The Plan Administrator shall provide the claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits. A
document, record, or other information shall be considered “relevant” to a claim
for benefits if that document, record or other information: (i) was relied upon
in making the benefit determination; (ii) was submitted, considered, or
generated in the course of making the benefit determination, without regard to
whether such document, record or other information was relied upon in making the
benefit determination; or (iii) demonstrates compliance with the administrative
process and safeguards required by ERISA in making the benefit determination.
The review of a denial shall take into account all comments, documents, records,
and other information submitted by the claimant, without regard to whether such
information was submitted or considered in the initial benefit determination.

6.4 Decision on Review of Denial. Upon receipt of the request for review, the
Plan Administrator shall review the claim and shall deliver to the claimant a
written decision on the claim for benefits within sixty (60) days after the
receipt of the aforesaid request for review, except that if there are special
circumstances (such as the need to hold a hearing, if necessary) that require an
extension of time for processing, the aforesaid sixty (60) day period shall be
extended to one hundred twenty (120) days and the claimant will be given written
notice of the extension prior to the expiration of the initial 60-day period. In
no event shall such extension exceed a period of sixty (60) days from the end of
the initial 60-day period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the determination on review.

The Plan Administrator’s decision shall be written in a manner calculated to be
understood by the claimant. Any notice of a denial on review shall include
(i) the specific reason or reasons for the denial on review; (ii) reference to
the specific plan provisions on which the denial is based; (iii) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of all documents, records, and other
information relevant to the claimant’s claim for benefits; and (iv) a statement
of the claimant’s right to bring an action under Section 502(a) of ERISA. If
notice of the decision on the review is not furnished in accordance with this
Section 6.4, the claim shall be deemed denied and the Plan Administrator will
have no further duty to review such claim.

SECTION SEVEN

ADMINISTRATION OF THE PLAN

7.1 Plan Administrator. The Plan Administrator hereunder shall be the
Compensation Committee as appointed from time to time by the Board of Directors
of the Company.

7.2 Responsibilities. The Plan Administrator shall be the “administrator” (as
defined in Section 3(16)(A) of ERISA) of the Plan, and shall be responsible for
all obligations under the Internal Revenue Code and ERISA and all other
obligations required or permitted to be performed by the Plan Administrator and
not otherwise delegated pursuant to the Plan. The Plan Administrator shall be
the designated agent for service of legal process.

7.3 Allocation and Delegation of Plan Administrator Responsibilities. The Plan
Administrator may appoint such assistants or representatives as it deems
necessary for the effective exercise of its duties in administering the Plan and
may delegate to such assistants and representatives any powers and duties, both
ministerial and discretionary, as it deems expedient or appropriate. The Plan

 

7



--------------------------------------------------------------------------------

Administrator also may designate any person, firm or corporation to carry out
any of the other responsibilities of the Plan Administrator under the Plan. Any
such allocation or designation shall be made pursuant to a written instrument
executed by the Plan Administrator.

7.4 Actions of Fiduciaries. The Plan Administrator may authorize or approve any
action by written instrument signed by a person duly authorized to act on behalf
of the Plan Administrator. Any written memorandum signed by any such duly
authorized person or by any other person duly authorized by the Plan
Administrator to act in respect of the subject matter of the memorandum, shall
have the same force and effect as a formal resolution adopted by the Plan
Administrator.

All acts and determinations with respect to the administration of the Plan made
by the Plan Administrator and any assistants or representatives appointed by it
shall be duly recorded by the Plan Administrator or by the assistant or
representative appointed by it to keep such records. All records, together with
such other documents as may be necessary for the administration of the Plan,
shall be preserved in the custody of the Plan Administrator or the assistants or
representatives appointed by it.

7.5 General Administrative Powers. Except as otherwise provided herein, the Plan
Administrator is authorized to take such actions as may be necessary to carry
out the provisions and purposes of the Plan and shall have the authority to
control and manage the operation and administration of the Plan. In order to
effectuate the purposes of the Plan, the Plan Administrator shall have the
discretionary authority and power to construe and interpret the Plan, to supply
any omissions therein, to reconcile and correct any errors or inconsistencies,
to decide any questions in the administration and application of the Plan, and
to make equitable adjustments for any mistakes or errors made in the
administration of the Plan. All such actions or determinations made in good
faith by the Plan Administrator, and the application of rules and regulations to
a particular case or issue by the Plan Administrator shall, subject to the
claims procedures set forth in Section Six hereof, not be subject to review by
anyone, but shall be final, binding and conclusive on all persons ever
interested hereunder. In construing the Plan and in exercising its power under
provisions requiring the Plan Administrator’s approval, the Plan Administrator
shall attempt to ascertain the purpose of the provisions in question and when
such purpose is known or reasonably ascertainable, such purpose shall be given
effect to the extent feasible. In the discharge of this discretionary authority
the Plan Administrator shall have all necessary powers and duties, including but
not limited to the following:

(a) to require any person to furnish such information as is reasonably necessary
or appropriate for administration of the Plan as a condition to receiving
benefits under the Plan;

(b) to make such rules and regulations and prescribe the use of such forms as he
or she shall deem necessary for the efficient administration of the Plan;

(c) to establish or cause to be established such procedures, protocols and
guidelines as he or she shall deem necessary to interpret the terms and
conditions of the Plan;

(d) to decide on questions concerning Plan eligibility, Years of Employment and
employment termination in accordance with the terms of the Plan;

(e) to determine the amount of benefits payable to an Eligible Employee, in
accordance with the Plan, and to provide a full and fair review to any Eligible
Employee whose claim for benefits has been denied in whole or in part; and

 

8



--------------------------------------------------------------------------------

(f) to designate other persons to carry out any duty or power which would
otherwise be a fiduciary responsibility of the Plan Administrator, under the
terms of the Plan.

7.6 Appointment of Professional Assistance. The Plan Administrator may engage
accountants, attorneys and such other personnel as it deems necessary or
advisable. The functions of any such persons engaged by the Plan Administrator
shall be limited to the specific services and duties for which they are engaged,
and such persons shall have no other duties, obligations or responsibilities
under the Plan. Unless otherwise specifically so delegated, such persons shall
exercise no discretionary authority or discretionary control respecting the
management of the Plan.

7.7 Discretionary Acts. Any discretionary actions of the Plan Administrator with
respect to the administration of the Plan shall be made in a manner which does
not discriminate in favor of stockholders, officers and highly compensated
employees.

7.8 Responsibility of Fiduciaries. The Plan Administrator and its assistants and
representatives shall be free from all liability for their acts and conduct in
the administration of the Plan except for acts of gross negligence, fraud or
willful misconduct; provided, however, that the foregoing shall not relieve any
of them from any responsibility or liability for any responsibility, obligation
or duty that they may have pursuant to ERISA.

7.9 Indemnity by Employer. In the event and to the extent not insured against by
any insurance company pursuant to provisions of any applicable insurance policy,
the Employer shall indemnify and hold harmless the Plan Administrator and its
assistants and representatives from any and all claims, demands, suits or
proceedings in connection with the Plan that may be brought by the Employer’s
employees or their legal representatives, or by any other person, corporation,
entity, government or agency thereof, including any amounts paid in settlement,
with the approval of the Plan Administrator, and any and all other losses,
damages, interest, expenses, including counsel fees approved by the Plan
Administrator, and penalties, including any penalties imposed by the Secretary
of Labor pursuant to Section 502(l) of ERISA relating to any breaches of
fiduciary responsibility under Part 4 of Title I of ERISA, arising from any
action or failure to act, except where the same is judicially determined to be
due to gross negligence, fraud, or willful misconduct of such individual in
connection with the Plan. The indemnification contained in this Section shall
apply regardless of whether the event causing the liability arises in whole or
in part from the negligence (other than judicially determined gross negligence)
or other fault on the part of the individual, specifically including breaches of
fiduciary responsibility under ERISA.

SECTION EIGHT

ADOPTION OF PLAN BY SUBSIDIARY

Any subsidiary of the Company, whether or not presently existing, may, with the
approval of the Plan Administrator, adopt this Plan. Any such subsidiary that
adopts the Plan is thereafter an Employer with respect to its employees for
purposes of the Plan.

 

9



--------------------------------------------------------------------------------

SECTION NINE

AMENDMENT OF THE PLAN

The Plan Administrator may amend the Plan at any time and in any manner with
respect to all of the Employees. Any amendment to this Plan shall be effectuated
by a written instrument signed by the Plan Administrator and shall be
incorporated into the Plan document. Any amendment or restatement may be made
retroactive if, in the judgment of the Plan Administrator, such retroactivity is
necessary or advisable for any reason. Notwithstanding the above, this Plan may
not be terminated or amended within twelve months following a Change of Control.

SECTION TEN

TERMINATION OF THE PLAN

Continuance of the Plan is not assumed as a contractual obligation of the
Employer, and the Plan Administrator reserves the right to terminate the Plan at
any time. Notwithstanding the above, this Plan may not be terminated or amended
within twelve months following a Change of Control. Such termination may occur
without consent being obtained from the Plan Administrator, Eligible Employees
or any other interested person. The Plan shall automatically terminate upon
dissolution of the Company, unless provision is specifically made by its
successors, if any, for the continuation of the Plan. If not sooner terminated,
this Plan shall terminate when all liabilities provided for hereunder have been
fully discharged.

SECTION ELEVEN

VESTING

No Eligible Employee shall have a vested right to any benefit under this Plan
prior to the time a determination is made by the Plan Administrator that the
particular Eligible Employee is entitled to receive benefits under the Plan. At
any time prior to such determination the Plan may be amended or terminated with
respect to any benefits to which such Eligible Employee would otherwise have
been entitled.

SECTION TWELVE

STATUS OF EMPLOYMENT RELATIONS

The adoption and maintenance of the Plan shall not be deemed to constitute a
contract between any Employer and its employees or to be consideration for, or
an inducement or condition of, the employment of any person. Nothing herein
contained shall be deemed (i) to give to any employee the right to be retained
in the employ of the Employer; (ii) to affect the right of the Employer to
discipline or discharge any employee at any time; (iii) to give the Employer the
right to require any employee to remain in its employ; or (iv) to affect any
employee’s right to terminate his or her employment at any time.

 

10



--------------------------------------------------------------------------------

SECTION THIRTEEN

RESTRICTIONS ON ASSIGNMENT

The benefits provided hereunder are not subject in any manner to the debts or
other obligations of the persons to whom they are payable. The interest of an
Eligible Employee may not be sold, transferred, assigned or encumbered in any
manner, either voluntarily or involuntarily, and any attempt so to anticipate,
alienate, sell, transfer, assign, pledge, encumber, or charge the same shall be
null and void.

SECTION FOURTEEN

APPLICABLE LAW

To the extent not preempted by ERISA, the Plan shall be construed, regulated,
interpreted and administered under and in accordance with the laws of the State
of Texas.

SECTION FIFTEEN

INTERPRETATION OF THE PLAN

It is the intention of the Employers that the Plan shall comply with the
Internal Revenue Code, and the regulations thereunder, the requirements of ERISA
and the corresponding provisions of any subsequent laws; the provisions of the
Plan shall be construed to effectuate such intention.

The payments made under this Plan are intended to be exempt from Section 409A of
the Internal Revenue Code (“Section 409A”) by reason of the “short-term
deferral” exception or the “separation pay plan” exception under Section 409A,
and the provisions of this Plan will be administered, interpreted and construed
accordingly. Without limiting the generality of the foregoing, the term
Termination of Employment or any similar term used herein will be interpreted to
mean “separation from service” within the meaning of Section 409A to the extent
necessary to comply with Section 409A.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, EXCO Resources, Inc. has caused the Plan to be signed by its
duly authorized officer on this 16th day of March, 2011.

 

EXCO RESOURCES, INC. By:  

    /s/ Douglas H. Miller

Its:   Chief Executive Officer

 

12



--------------------------------------------------------------------------------

Exhibit A-1

40+

RELEASE AGREEMENT

IN RETURN FOR THE CONSIDERATION of payment of severance benefits to me from EXCO
Resources, Inc. (“EXCO”) in accordance with EXCO Resources, Inc. Severance Plan,
I am entering into this Release Agreement. I understand and agree that the
severance payment is in addition to the other (non-severance) benefits to which
I may be entitled under the normal policies and procedures applicable to
employees of EXCO as a result of my termination of employment from EXCO.

I,                                         , on behalf of myself, my heirs,
executors, successors and assigns hereby irrevocably and unconditionally
RELEASE, WAIVE, AND FOREVER DISCHARGE EXCO and all of its parents, divisions,
subsidiaries and affiliates, and their present and former agents, employees,
officers, directors, partners, stockholders, successors and assigns (hereinafter
collectively “Releasees”) from any and all claims, demands, actions and causes
of action, and all liability whatsoever, whether known or unknown, fixed or
contingent, which I have or may have against Releasees as a result of my
employment by or subsequent termination as an employee of EXCO, or failure to be
hired by any Releasee, up to the date of execution of this Release Agreement.
This Release Agreement includes but is not limited to claims at law or equity or
sounding in contract (express or implied) or tort arising under federal, state
or local laws prohibiting age, sex, race, national origin, disability, religion,
veteran or any other forms of discrimination (including but not limited to
Title VII of the Civil Rights Act of 1964, the Rehabilitation Act of 1973, the
Americans with Disabilities Act, as well as applicable state fair employment
practices laws), claims arising under the Fair Labor Standards Act, the National
Labor Relations Act, the Worker Adjustment and Retraining Notification Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act, or
any other legal and equitable claims regarding my employment with EXCO, the
continuation of employment or the termination of said employment.

I understand and agree that this Release Agreement shall not in any way be
construed as an admission by Releasees of any unlawful or wrongful acts
whatsoever against me or any other person, and Releasees specifically disclaim
any liability to or wrongful acts against me or any other person.

I acknowledge that I have been advised in writing by EXCO that I should consult
an attorney prior to executing this Release Agreement, and I further acknowledge
that I have been given a period of forty-five (45) calendar days after my
termination by EXCO within which to review and consider the provisions of this
Release Agreement.

I acknowledge that I have been given information regarding the ages and job
titles of persons affected and unaffected by these terminations of employment.

I understand and acknowledge that I have seven (7) calendar days following the
execution of this Release Agreement to revoke my acceptance of this Release
Agreement and that this Release Agreement shall not become effective and the
severance shall not become payable until this revocation period has expired. In
order to revoke this Release Agreement, I acknowledge that I am required to
deliver written notice clearly stating my intent to revoke to [Insert Name and
Address of Contact Person at Company]. I agree that my notice will not be
considered effective unless [Mr./Ms. Insert Name], or a representative
designated by EXCO, receives it within the seven calendar days following my
execution of this Release Agreement.

 

13



--------------------------------------------------------------------------------

I understand it is my choice whether or not to enter into this Release Agreement
and that my decision to do so is voluntary and made knowingly.

Please read carefully as this document includes a release of claims.

As evidenced by my signature below, I hereby certify that I have read the above
Release Agreement and agree to its terms.

Dated this      day of                     , 20    .

 

 

   

 

WITNESS     EMPLOYEE SIGNATURE

 

14



--------------------------------------------------------------------------------

Exhibit A-2

Under 40

RELEASE AGREEMENT

IN RETURN FOR THE CONSIDERATION of payment of severance benefits to me from EXCO
Resources, Inc. (“EXCO”) in accordance with the EXCO Resources, Inc. Severance
Plan, I am entering into this Release Agreement. I understand and agree that the
severance payment is in addition to the other (non-severance) benefits to which
I may be entitled under the normal policies and procedures applicable to
employees of EXCO as a result of my termination of employment from EXCO.

I,                                         , on behalf of myself, my heirs,
executors, successors and assigns hereby irrevocably and unconditionally
RELEASE, WAIVE, AND FOREVER DISCHARGE EXCO and all of its parents, divisions,
subsidiaries and affiliates, and their present and former agents, employees,
officers, directors, partners, stockholders, successors and assigns (hereinafter
collectively “Releasees”) from any and all claims, demands, actions and causes
of action, and all liability whatsoever, whether known or unknown, fixed or
contingent, which I have or may have against Releasees as a result of my
employment by or subsequent termination as an employee of EXCO, or failure to be
hired by any Releasee, up to the date of execution of this Release Agreement.
This Release Agreement includes but is not limited to claims at law or equity or
sounding in contract (express or implied) or tort arising under federal, state
or local laws prohibiting age, sex, race, national origin, disability, religion,
veteran or any other forms of discrimination (including but not limited to
Title VII of the Civil Rights Act of 1964, the Rehabilitation Act of 1973, the
Americans with Disabilities Act, as well as applicable state fair employment
practices laws), claims arising under the Fair Labor Standards Act, the National
Labor Relations Act, the Worker Adjustment and Retraining Notification Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act, or
any other legal and equitable claims regarding my employment with EXCO, the
continuation of employment or the termination of said employment.

I understand and agree that this Release Agreement shall not in any way be
construed as an admission by Releasees of any unlawful or wrongful acts
whatsoever against me or any other person, and Releasees specifically disclaim
any liability to or wrongful acts against me or any other person.

I acknowledge that I have been advised in writing by EXCO that I should consult
an attorney prior to executing this Release Agreement, and further acknowledge
that I have been given a period of forty-five (45) calendar days after my
termination by EXCO within which to review and consider the provisions of this
Release Agreement.

I understand and acknowledge that once I have executed this Release Agreement,
it is immediately binding and may not be revoked or rescinded by either party.

I understand it is my choice whether or not to enter into this Release Agreement
and that my decision to do so is voluntary and is made knowingly.

 

15



--------------------------------------------------------------------------------

Please read carefully as this document includes a release of claims.

As evidenced by my signature below, I hereby certify that I have read the above
Release Agreement and agree to its terms.

Dated this      day of                     , 20    .

 

 

   

 

WITNESS     EMPLOYEE SIGNATURE

 

16